Citation Nr: 1038070	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-10 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
residuals of a left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September1962 to March 1966.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 
The Veteran had a hearing before the Board in July 2010 and the 
transcript is of record.

The issues of special monthly compensation (SMC) for loss 
of a creative organ and entitlement to an increased rating 
for dysthymic disorder have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

This appeal stems from a claim filed in February 2004 where the 
Veteran claimed he had permanent residuals following a VA hernia 
repair operation on April 29, 2002.  That is, the Veteran claims 
following the hernia repair procedure, he suffered with pain, 
swelling and tenderness in the left groin area, to include the 
scrotum and testicle.

The Veteran was afforded VA neurological and genitourinary 
examinations in July 2004 where the examiners noted the Veteran's 
complaints but found no pathology warranting a diagnosis other 
than hydrocele (i.e., painless, swelling of the testicle).  An 
opinion was rendered in June 2005, however, where the doctor 
opined that the Veteran's chronic left groin and testicular pain 
could be secondary to the mesh used during his hernia surgery.  
The physician at that time recommended that the Veteran see 
General Surgery to see if the mesh used for his surgery could 
produce this type of pain and, if so, whether the mesh could be 
removed.  There is no indication that any follow-up was 
completed.  Rather, VA outpatient treatment records confirm 
continued complaints of left groin and testicular pain and 
swelling, with no associated diagnosis.

Initially, in August 2005, when the RO granted service 
connection, the Veteran's condition was rated under Diagnostic 
Code 7338-7399 as an inguinal hernia.  A few months later, in 
October 2005, the Veteran's condition was rated as a nerve 
disability under Diagnostic Code 8530-8730. 

The Veteran in contending entitlement to a higher rating on the 
basis that he feels either the wrong diagnostic code is being 
applied or, in the alternative, that he is entitled to separate 
diagnostic codes to encompass all residuals of the hernia repair 
operation, to include painful erection and depression.  As 
explained above, the issues of whether the Veteran is entitled to 
an increased rating for his psychiatric disability or entitled to 
special monthly compensation for loss of a creative organ, is not 
currently before the Board here.

The Board finds, however, that whether his condition is rated 
under the proper diagnostic code is not entirely clear under the 
current medical evidence.  The Veteran is currently rated for 
neurological impairment notwithstanding a 2004 VA examination 
which could not confirm any neurological involvement responsible 
for the Veteran's complaints.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded a VA examination in 
2004, over six years ago.  At that time, as indicated above, the 
examiners could find no actual diagnosis responsible for the 
Veteran's complaints of left groin and testicular pain. 

VA outpatient treatment records since that time confirm the 
Veteran still regularly complains of testicular pain and 
tenderness.  The Veteran further testified during his hearing 
before the Board in July 2010 that his condition has worsened. 

It is also noteworthy, that in June 2005, the VA examiner opined 
that follow-up testing would be necessary to ascertain whether 
the mesh placed in the VA operation in April 2002 was producing 
this type of pain.  It is not clear any such follow-up was 
conducted.

Accordingly, the examinations of record are likely outdated and 
incomplete.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 
Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an 
examination is considered adequate when it is based on 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one).

A new VA examination is warranted to ascertain what neurological, 
orthopedic, genitourinary or urology impairment the Veteran 
currently has secondary to his April 2002 hernia repair 
operation.  

The RO/AMC should also take this opportunity to obtain recent VA 
outpatient treatment records from July 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from 
the VA Medical Center in Detroit, Michigan 
from July 2007 to the present. All efforts to 
obtain VA records should be fully documented, 
and the VA facility must provide a negative 
response if records are not available.

2. After the evidence is obtained, to the 
extent available, arrange to have the Veteran 
scheduled for any and all relevant VA 
examinations, to include neurological, 
urological, and genitourinary, to ascertain 
the nature and current severity of his 
residuals from an April 29, 2002 inguinal 
hernia repair, to include any and all 
diagnoses attributable to his complaints of 
left groin and testicular pain.  

The claims file must be made available to and 
reviewed by the examiners in conjunction with 
the examinations, and the examination reports 
should reflect that such a review was made. 

All pertinent symptomatology and findings 
should be reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished.  After reviewing the claims 
file, examining the Veteran, and performing 
any indicated testing, the examiners should 
detail the severity of the Veteran's 
disability, to include detailing the 
diagnosis or diagnoses responsible for the 
Veteran complaints of pain and whether such 
diagnoses are attributable to the hernia 
repair operation in April 2002. A complete 
rationale for all opinions should be 
provided.

3. Thereafter, readjudicate the Veteran's 
claim. If the claim remains denied, issue a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board. An 
appropriate period of time should be allowed 
for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

